UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6561



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

SEVERO LOPEZ, JR., a/k/a Tono,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-150-P, CA-95-373-P)


Submitted:   August 22, 1996           Decided:     September 5, 1996


Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Severo Lopez, Jr., Appellant Pro Se. Harry Thomas Church, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we grant leave to proceed in forma pauperis and affirm on the rea-

soning of the district court. United States v. Lopez, Nos. CR-93-
150-P, CA-95-373-P (W.D.N.C. Mar. 8, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2